DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 11-14, 17, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2012/0257714 (Graumann).
Regarding claim 1: 
Graumann disclose a method for determining a slice image of a tomosynthesis recording of an examination object, the method comprising: 
recording a plurality of projection recordings along a linear trajectory ([0013], [0016]), wherein an X-ray source and an X-ray detector move in parallel opposite to one another along the linear trajectory and the examination object is arranged between the X-ray source and the X-ray detector (Fig. 1-3)([0036]-[0050]); 
reconstructing a tomosynthesis dataset ([0013], [0016]-[0024]), wherein respective depth information of the examination object is respective determined along an X-ray beam bundle spanned by the motion along the linear trajectory and an X-ray beam fan of the X-ray source perpendicular to the linear trajectory so that different respective depth levels in the object parallel to a detection surface of the X-ray detector are respectively scanned differently (Fig. 1-3, [0013], [0036]-[0050]); and 
determining a first slice image with a first slice thickness in a depth level ([0016]-[0024]), among the respective depth levels, that is substantially parallel to the detection surface of the X-ray detector based on the tomosynthesis dataset (Fig. 1-3, [0036]-[0050]).
Regarding claim 2: 
Graumann disclose the method of claim 1, wherein the respective depth information is respectively determined along a path with an angle (c) to a Cartesian spatial direction (Fig. 1-3; [0013], [0016]-[0024]; [0036]-[0050], Z direction).
Regarding claim 11: 
Graumann disclose an image generating unit for determining a slice image of a tomosynthesis recording of an examination object, comprising: 
a recording unit ([0013], [0016]) to record a multiplicity of projection recordings along a linear trajectory, wherein an X-ray source and an X-ray detector move in parallel opposite to one another along the linear trajectory and the examination object is arranged between the X-ray source and the X-ray detector (Fig. 1-3)([0036]-[0050]); 
a reconstructing unit ([0013], [0016]-[0024]) to reconstruct a tomosynthesis dataset, wherein respective depth information of the examination object is respectively determined along an X-ray beam bundle spanned by a motion along the linear trajectory and the X-ray beam fan of the X-ray source perpendicular to the linear trajectory so that different respective depth levels in the object parallel to a detection surface of the X- ray detector are respectively scanned differently and a determining unit to determine a slice image with a first slice thickness in a depth level substantially parallel to the detection surface of the X-ray detector based on the tomosynthesis dataset (Fig. 1-3, [0013], [0036]-[0050]).
Regarding claim 12: 
Graumann disclose a medical X-ray system comprising the image generating unit of claim 11 (Fig. 1-3).
Regarding claim 13: 
Graumann disclose a non-transitory computer program product storing a computer program, directly loadable into a storage facility of a control facility of an X-ray system, including program sections for executing the method of claim 1 when the computer program is executed in the control facility of the X-ray system (Fig. 1-3).
Regarding claim 14: 
Graumann disclose a non-transitory computer-readable medium storing program sections, readable and executable by a computing unit to execute the method of claim 1 when the program sections are executed by the computing unit (Fig. 1-3).
Regarding claim 17: 
Graumann disclose a non-transitory computer program product storing a computer program, directly loadable into a storage facility of a control facility of an X-ray system, including program sections for executing the method of claim 2 when the computer program is executed in the control facility of the X-ray system (Fig. 1-3).
Regarding claim 18: 
Graumann disclose a non-transitory computer-readable medium storing program sections, readable and executable by a computing unit to execute the method of claim 2 when the program sections are executed by the computing unit (Fig. 1-3).
Allowable Subject Matter
Claims 3-10, 15, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:

Regarding claim 3: 
Graumann disclose the method of claim 1, but fail to teach the details of further comprising: further determining a second slice image with a second slice thickness, different from the first slice thickness (Fig. 1-3; [0013], [0016]-[0024]; [0036]-[0050], Z direction).  Claims 4-10 and 16 are dependent from claim 3.
Regarding claim 15: 
Graumann disclose the method of claim 2, but fail to teach the details of further comprising: further determining a second slice image with a second slice thickness, different from the first slice thickness.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANI FOX whose telephone number is (571)272-3513. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANI FOX/
Primary Examiner
Art Unit 2884



/DANI FOX/               Primary Examiner, Art Unit 2884